Citation Nr: 1710856	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-36 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to May 1969.  

This matter is before Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Milwaukee, Wisconsin. 
In May 2007, the Veteran submitted a claim for an increased rating, writing that PTSD symptoms had worsened over time.  In November 2007, and again in April 2008, the RO denied an increased rating in excess of 50 percent for PTSD.  In March 2009, the Veteran submitted a NOD to the denial of an increased rating for PTSD.  A Statement of the Case (SOC) was issued in September 2009.  A timely substantive appeal on the issue of an increased rating in excess of 50 percent for PTSD was received by VA in September 2009.

The Veteran appeared at a formal hearing before a Decision Review Officer at the RO in January 2010, and the transcript of the hearing is of record.  During the hearing before the RO in January 2010, the Veteran testified that PTSD was a major factor in his decision to retire from employment and testified as to problems he had with coworkers.  As such, the issue of entitlement to a TDIU had been raised by the record.  A claim of TDIU is inferred in rating issues where the veteran claims a service-connected disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board remanded this case for further development in February 2013, and the Board again remanded this case in June 2016 to refer the issue of entitlement to a TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16 (b).  That development was completed, and the case returned to the Board for further appellate review.

FINDINGS OF FACT

1.  Effective March 24, 2005, service connection is in effect PTSD, depressive disorder and generalized anxiety at a 50 percent disability rating.  

2.  The Veteran's disability rating is 50 which does not meet the schedular percentage for a TDIU

3.  In June 2016, the Director of the VA Compensation and Pension Service denied the Veteran's claim for an extraschedular TDIU. 

4.  The preponderance of the evidence indicates that the Veteran has not been rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  With respect to an increased rating claim like TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in March 2013, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  

The Veteran was afforded VA examinations with respect to the service connection claim for the issue of an increased rating for the psychiatric disorders in November 2007, April 2010, and August 2013.  During those examinations, the VA examiners conducted physical and psychiatric examinations of the Veteran with diagnostic testing, reviewed the claims file, recorded the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the issue on appeal. 38 C.F.R. § 3.159 (c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered. 38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's single service-connected disability is an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and generalized anxiety disorder, rated 50 percent from March 24, 2005.  His employment experience has been described as working as a painter until his retirement in 2009 mostly due to the fact he was eligible .  In December 2015 he reported that he was semi-retired and occasionally worked for his former employer as a painter.

On November 2007 VA examination, the Veteran reported symptoms of continued difficulty with sleeping that had improved somewhat with medication, frustration, and anxiety.  The Veteran reported some difficulty with co-workers where he would respond verbally or just walk away.  He endorsed difficulty dealing with insensitive comments from others.  The VA examiner noted that the Veteran worked on a near full-time basis as a painter.  The VA examiner also noted that the Veteran continued to exhibit "a constellation of symptoms consistent with posttraumatic stress disorder" as noted at the previous VA examination.  The Veteran continued to report recurrent recollections of his past combat experience.  The VA examiner noted that the following symptoms applied to the Veteran's PTSD diagnosis: persistent avoidance of stimuli associated with combat trauma and a numbing of general responsiveness, conscious efforts to avoid thoughts, feelings, activities or places that might arouse recollections of his combat trauma, some degree of a diminished interest in participation in significant activities and feelings of detachment or estrangement from others, restricted range of affect, irritability, increased arousal, difficulty sleeping, outbursts of anger, and exaggerated hyperstartle.  

In a November 2007 written statement (received in December 2007), a Vet Center licensed social worker indicated that the Veteran received private counseling service because he contended with panic attacks and irritability.  The social worker stated that the Veteran's symptoms were chronic and his decisions were questionable. 

The Veteran testified before a Decision Review Officer in January 2010 and endorsed reclusive behavior, suspiciousness, anger and frustration, depression, weekly panic attacks, impaired relationships with his wife and child, avoidance of crowds, mild memory loss, and sleep disturbances.   At the time, he testified that he retired from work as he was eligible for retirement; although he stated that PTSD was a major factor for his retirement.  He denied any issues with coworkers while he was working and stated that he was bothered only to the extent he would see some would not really work.  He testified he retired because he could not  take it anymore.  He stated that he did not like the fact that his boss appeared to like more those who were not working than the ones who actually did their job.  He denied ever getting into any altercations at work.  He further testified he was too old and that a couple of years before had torn his rotator cuff.  

In a February 2010 written statement, a Vet Center licensed social worker indicated that the Veteran "struggles with chronic sleep disturbances, irritability, panic attacks and poor concentration."  He also explained that the Veteran recently retired from the workplace due to these symptoms. 

Private treatment records from August 2005 to August 2016 showed that the Veteran consistently attended group counseling sessions throughout this period. These records reflect that he endorsed the same or similar symptoms as to what he reported on VA examinations during this appeal period.

On VA examination in April 2010, the Veteran endorsed increased irritability, frequent sleep interruptions, intrusive memories, some hypervigilance, exaggerated startle response, avoidance of crowds, emotional numbing, and depressed mood. 

At a VA examination for PTSD of August 2013 the VA examiner assessed the Veteran to have "occupational and social impairment with reduced reliability and productivity."  The following symptoms or impairments applied to PTSD: depressed mood, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner did not find the Veteran's level of functional impairment to be substantially worsened since the last VA examination was conducted.  The VA examiner also opined that the Veteran's acquired psychiatric disorders were not so severe that he was rendered unemployable.

In a July 2014 written statement, the Vet Center licensed social worker indicated that the "Vet Center sees the Veteran's symptoms as being of a chronic nature and is obviously unemployable as he left his job because of the severity of his symptoms and putting him in the work place would only be a liability for employees and the employer, while exacerbating his own chronic symptoms." 

In the June 2016 remand, the Board noted that the service-connected acquired psychiatric disorder (PTSD, depressive disorder, and generalized anxiety disorder), which is the only service-connected disability and is rated 50 percent disabling, did not meet the schedular disability rating percentage requirements for an award of TDIU under 38 C.F.R. § 4.16(a) (2015) (one disability rated 60 percent disabling). Therefore, the Board referred the case to the VA Director of Compensation and Pension Service for extraschedular consideration. 

In a June 2016 opinion from the Compensation and Pension Service, the Director noted that psychiatric treatment records did not support the Veteran's contention that his service connected PTSD prevented him from being able to perform substantially gainful employment in the past or prevented current employment.  The Director noted that the most recent VA examination, performed in 2013, showed that the Veteran's symptoms were moderate and did not result in total occupational or social impairment.  The Veteran reported working from time to time for his prior employer.  He had been receiving outpatient treatment and taking medication since the prior examination in 2010. 

The Director noted that available evidence did not show any hospitalizations, emergency room treatment, or intensive outpatient treatment for the Veteran's PTSD.  The Director found the medical evidence did not show that his psychiatric symptoms alone were severe enough to prevent employment at any time. 

The Director noted the July 2014 statement from the Vet Center that indicated the Veteran had been a client for almost ten years and was "obviously unemployable."  However, found that objective medical evidence in the claims file from psychiatric providers did not show that the Veteran's symptoms were severe enough to prevent all employment.  As to employment, the Director noted that the Veteran retired from a painting job he had held for several years in 2009 at age 62.  Further, outpatient treatment records dated 2010 to June 2016 indicated that the Veteran continued to work part-time for his last employer.  Available evidence did not indicate that he retired due to his PTSD.  The claims file did not contain any evidence from prior employers that PTSD interfered with prior employment. 

The Director further noted that the most recent outpatient psychiatric treatment records of June 2016 indicated that the Veteran took medication and attended therapy every four months to treat his PTSD.  He was described as alert and oriented.  No suicidal or homicidal ideations were present.  He reported no recent panic attacks.  His mood was appropriate and no abnormalities of speech, thought content, or thought process were noted by the provider.  Further, in a treatment note dated in December 2015, he was described as semi-retired and active socially. 

The Director determined that the Veteran's entitlement to TDIU on an extra-schedular basis for any time period was not established as evidence did not support his contention that he was or is unemployable due solely to his PTSD. 

Initially, the Board again notes that the Veteran's disability rating of 50 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  Consequently, the only possible avenue of recovery for him would be to establish his entitlement to a TDIU on an extra-schedular basis under the special provisions of § 4.16(b).

As noted above, his claim was referred to Director of the Compensation and Pension Service, and the Director found that the Veteran's service-connected disability did not render him unemployable.   Upon consideration of the evidence noted above, the Board agrees.  

In this regard, the Board acknowledges that a 2010 letter from The Vet Center indicated that the Veteran retired due to his PTSD symptoms, and a 2014 letter indicated that he was "obviously unemployable." However, outpatient treatment records prior to and subsequent to these letters noted that the Veteran continued to work part-time for his prior employer, and available evidence did not indicate that he retired due to his PTSD.

Further, and significantly, the Veteran's spouse submitted a statement in October 2016 observing that the Veteran's PTSD symptoms included being quick to anger, poor memory, muddled thought process and being distant and detached, but noted that getting him to work forced him to interact.  The Board considers this evidence that the Veteran not only continues to be employable and continues to work, but also shows that work is beneficial for him and his PTSD symptoms.  

Further, the Board notes that while the Veteran may have attributed in part his retirement to his PTSD, he was clear at the January 2010 DRO hearing that he retired primarily because he was eligible.  He also stressed he did not have any problems at work aside from the regular disagreements with management style.  Further, and significantly, he made reference to having torn his rotator cuff a few years before and being of old age.  

Here, the central inquiry is whether the Veteran's service-connected disability, alone, is of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Upon consideration of the above, the Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected disability alone precludes him from obtaining or engaging in substantially gainful employment.  As noted, while the evidence may show that the Veteran's PTSD may have been a factor in his decision to retire, it is clear it was not the sole reason he retired.  The Veteran himself expressed he was old, had torn his rotator cuff, and was displeased with management.  Further, the record shows he continues to work at least on a part-time basis and that working actually helps with his PTSD symptoms.   

Therefore, upon consideration of all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









ORDER

The appeal seeking a TDIU rating is denied.



____________________________________________
ESTELA VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


